   4:20-cr-03082-JMG-CRZ Doc # 38 Filed: 02/18/21 Page 1 of 1 - Page ID # 65




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                            4:20CR3082

     vs.
                                                           ORDER
EDWARD CHARLES CRESS,

                  Defendant.


      It is anticipated that the government will dismiss this case following
resolution of pending or anticipated state charges against the defendant. After
conferring with counsel,

      IT IS ORDERED:

      1)    Trial will not be set at this time. A status conference will be held
            before the undersigned magistrate judge at 9:30 a.m. on April 8,
            2021 by telephone. All participants shall use the conferencing
            information provided by the court to participate in the call to discuss
            case progression and a potential trial setting. Counsel for the parties
            shall be present at the conference.

      2)    The court finds that the time between today’s date and April 8, 2021
            is excluded under the Speedy Trial Act because although counsel
            have been diligent, additional time is needed to adequately review
            this case and failing to grant additional time might result in a
            miscarriage of justice. 18 U.S.C. § 3161(h)(7)(A) & (B). Failing to
            timely object to this order as provided under this court’s local rules
            will be deemed a waiver of any right to later claim the time should
            not have been excluded under the Speedy Trial Act.

      February 18, 2021.
                                            BY THE COURT:
                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
